     Case 3:21-cv-01855-K-BN Document 9 Filed 08/25/21     Page 1 of 1 PageID 28



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

ANDRE CHINEME (ANDRE OF THE               §
CHINEME FAMILY),                          §
                                          §
              Plaintiff,                  §
                                          §
V.                                        §         No. 3:21-cv-1855-K
                                          §
STEVEN OF THE MEYER FAMILY,               §
                                          §
              Defendant.                  §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. Plaintiff returned a copy of the findings, conclusions,

and a recommendation in this case and wrote “frivolous”, on each page, which the

Court treats as Objections. The District Court reviewed de novo those portions of the

proposed findings, conclusions, and recommendation to which objection was made,

and reviewed the remaining proposed findings, conclusions, and recommendation for

plain error. Finding no error, the Court ACCEPTS the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge.

        SO ORDERED.

        Signed August 25th, 2021.

                                       _________________________________________
                                       ED KINKEADE
                                       UNITED STATES DISTRICT JUDGE
